NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 23, 2016* 
                                 Decided June 27, 2016 
                                             
                                         Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge 
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 15‐2601 
 
ROBERT MARTIN,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Indiana, 
                                                Terre Haute Division. 
      v.                                         
                                                No. 2:13‐cv‐59‐WTL‐MJD 
UNITED STATES OF AMERICA, et al.,                
      Defendants‐Appellees.                     William T. Lawrence, 
                                                Judge. 

                                       O R D E R 

       Robert Martin, a federal inmate, brought this action under the Federal Tort 
Claims Act (“FTCA”), 28 U.S.C. § 1346(b), and Bivens v. Six Unknown Named Agents of 
Federal Bureau of Narcotics, 403 U.S. 388 (1971). Martin contends that medical 
personnel—the clinical director at the prison in Terre Haute, the prison’s health‐services 
administrator, and the assistant health‐services administrator—rendered deficient 

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
 
No. 15‐2601                                                                         Page 2 
 
treatment by failing to supervise an outside cardiologist who implanted Martin’s 
defibrillator and by inadequately treating his other heart and gastrointestinal problems. 
The district court entered summary judgment for the defendants. The court concluded 
(1) that Martin could not prevail under the FTCA because he lacked evidence that the 
medical treatment he had received fell below the applicable standard of care and 
(2) that his Bivens claims were barred because they stemmed from the same subject 
matter as his failed FTCA claims. These conclusions are correct, so we affirm the district 
court’s judgment. 

        We construe the record in Martin’s favor and begin with the evidence regarding 
his heart condition. Martin suffered a heart attack in 1996 (at the age of 42), and since 
then he has been on medication to treat his cardiovascular problems. While incarcerated 
in Terre Haute in 2010, he experienced chest pain and difficulty breathing, and prison 
staff sent him to a local hospital for treatment. A diagnostic test revealed several 
complications: coronary artery disease, abnormal contractions of the left ventricle of 
Martin’s heart, and ventricular tachycardia, a rapid heartbeat that “can develop as an 
early or late complication of a heart attack,” Ventricular tachycardia, MEDLINEPLUS, 
https://www.nlm.nih.gov/medlineplus/ency/article/000187.htm (last updated June 7, 
2016). (In this order we cite online medical reference aids to give the reader context for 
Martin’s medical conditions and treatment.) The cardiologist who performed the test 
recommended that Martin consider “internal defibrillator implantation.” 

       Martin saw another cardiologist at the hospital, Dr. Sameh Lamiy, whom the 
United States had hired as an independent contractor. Dr. Lamiy confirmed that an 
implantable cardioverter defibrillator was an appropriate treatment for Martin’s 
ventricular tachycardia. This type of defibrillator is battery powered, placed under the 
skin, and connected to the heart with thin wires. Implantable Cardioverter Defibrillator 
(ICD), AMERICAN HEART ASSOCIATION, http://www.heart.org/HEARTORG/Conditions/ 
Arrhythmia/PreventionTreatmentofArrhythmia/Implantable‐Cardioverter‐Defibrillator‐
ICD_UCM_448478_Article.jsp#.V22vmHz2Z7d (last updated May 10, 2016). The 
defibrillator keeps track of the patient’s heart rate and, when it detects that the heart is 
beating irregularly and too fast, delivers “an electric shock to restore a normal 
heartbeat.” Id. Dr. Lamiy implanted the defibrillator in February 2010. 

       Six months after the surgery, Martin again saw Dr. Lamiy because the 
defibrillator sometimes shocked him even when his heart rate was not elevated. 
Dr. Lamiy recalibrated the defibrillator, noting that it may have been misfiring in part 

 
No. 15‐2601                                                                         Page 3 
 
because Martin had stopped taking his beta blockers. As best we can tell, the 
defibrillator stopped misfiring shortly after Dr. Lamiy recalibrated it. (Martin wrote in a 
grievance that the shocks stopped a month after the recalibration.) Nonetheless, around 
this time Martin began insisting that he did not need the defibrillator and asked to have 
it removed. He maintained that his heart was healthy and that the defibrillator misfired 
because of his abdominal pains and a stomach infection. Martin saw a private 
cardiologist in 2011 who recommended that the defibrillator not be removed.  

       Two expert witnesses (whose opinions the defendants submitted at summary 
judgment) also contradict Martin’s contention that because of his stomach problems, his 
defibrillator should be removed. Dr. James VanTassel (a cardiologist) stated that “[t]he 
implantation of the [defibrillator was] appropriate”; that Martin’s stomach infection had 
“no effect on [Martin’s] cardiac condition” or the defibrillator; and that although the 
defibrillator could have been managed “a little tighter” or could be removed or turned 
off without threatening Martin’s life, its use “was within the standard of care.” 
Dr. Colin Howden (a gastroenterologist) also concluded that Martin’s heart symptoms 
were not caused by his stomach infection.  

        Martin’s other complaint about medical treatment concerns his stomach. His 
gastric problems began in 2010, and from then through 2013, he underwent numerous 
diagnostic tests and saw gastroenterologists several times for diagnosis and treatment. 
In October 2010 he underwent a biopsy that detected an H. pylori infection in his 
stomach. (H. pylori is a type of bacteria that may cause peptic ulcers, although most 
people with the infection “never get sick from it.” H. pylori infection, MAYO CLINIC, 
http://www.mayoclinic.org/diseases‐conditions/h‐pylori/basics/definition/con‐20030903 
(last visited June 23, 2016).) Martin received a 14‐day course of medications, but he 
continued experiencing stomach pain, reflux, and other gastrointestinal distress. Tests 
performed on Martin in 2011 did not detect H. pylori, but he received treatment for 
other gastrointestinal problems that had been diagnosed, such as his reflux. In February 
2012 a biopsy again revealed that Martin had an H. pylori infection, and prison doctors 
prescribed another round of medications. Prison medical staff tested him again for 
H. pylori in October 2012 and March 2013; both tests were negative.   

      Dr. Howden (the gastroenterologist whose expert opinion the defendants 
submitted) opined that although Martin had experienced two “minor” lapses in the 
“overall management” of his H. pylori infection, he had not received substandard care. 
When Martin was diagnosed with H. pylori for the second time, prison doctors gave 

 
No. 15‐2601                                                                          Page 4 
 
him the same drugs that he received after his first diagnosis. This was inappropriate, 
Dr. Howden explained, because one of the medications “should not [have] be[en] used 
a second time since initial failure with this medicine probably means that the patient’s 
H. pylori infection is resistant to it.” Dr. Howden also stated that Martin should not have 
been taking a proton pump inhibitor when prison staff tested him for H. pylori in 
October 2012 and March 2013 because that drug “can reduce the sensitivity and 
reliability of the test[s],” both of which had been negative. But Dr. Howden concluded 
that, despite these shortcomings, Martin had received treatment within the standard of 
care. 

       In granting the defendants’ motion for summary judgment, the district court first 
concluded that to the extent Martin was pursuing an FTCA claim based on Dr. Lamiy’s 
actions, sovereign immunity barred the claim. The court reasoned that the doctor was a 
contractor, not an employee of the United States, and that the court therefore lacked 
subject‐matter jurisdiction. Next, the court stated that the FTCA claims based on the 
actions of employees at the federal prison could not survive summary judgment 
because Martin had “provided no expert testimony to support [his] malpractice claims.” 
Finally, the district court concluded that 28 U.S.C. § 2676 precluded Martin’s Bivens 
claims because, like his failed FTCA claims, they were “based on the care Mr. Martin 
received for his heart and stomach problems.” (Section 2676 provides that a judgment in 
an action under the FTCA “shall constitute a complete bar to any action by the claimant, 
by reason of the same subject matter, against the employee of the government whose act 
or omission gave rise to the claim.” 28 U.S.C. § 2676; see Simmons v. Himmelreich, No. 15‐
109, 2016 WL 3128838, at *4 (U.S. June 6, 2016). Under § 2676 a judgment on an FTCA 
claim bars a Bivens claim that is “of the same subject matter”—meaning one that arises 
“out of the same actions, transactions, or occurrences”—even when a plaintiff brings the 
FTCA and Bivens claims in the same suit. Manning v. United States, 546 F.3d 430, 433–34 
(7th Cir. 2008) (internal quotation marks omitted).) 

       On appeal Martin does not challenge the district court’s conclusion that the 
United States is not liable under the FTCA for the actions of Dr. Lamiy because he is a 
contractor, not a government employee. We pause only to note that although the district 
court was correct that the FTCA generally does not waive the sovereign immunity of the 
United States for torts committed by contractors, see 28 U.S.C. §§ 1346(b), 2671; 
United States v. Orleans, 425 U.S. 807, 813–14 (1976), the court was mistaken to state that 
sovereign immunity deprived the court of jurisdiction: Sovereign immunity is an 
affirmative defense, not a jurisdictional doctrine, see Sung Park v. Ind. Univ. Sch. of 

 
No. 15‐2601                                                                            Page 5 
 
Dentistry, 692 F.3d 828, 830 (7th Cir. 2012); Wis. Valley Improvement Co. v. United States, 
569 F.3d 331, 333 (7th Cir. 2009). But this error does not affect the outcome of this case, 
so we proceed to the merits. 

       Martin first argues that he has a triable FTCA claim against the United States 
because, he maintains, a jury reasonably could find that the prison’s medical staff failed 
to “properly oversee the service of Dr. Lamiy” outside the prison. We reject this 
argument. Indiana’s law of medical malpractice applies to Martin’s FTCA claims. 
See 28 U.S.C. § 1346(b)(1); Gipson v. United States, 631 F.3d 448, 450–51 (7th Cir. 2011). 
Martin cites—and we have found—no Indiana case law holding that medical staff who 
have referred a matter to an outside, licensed specialist have a duty to second‐guess that 
specialist’s clinical decisions. To the contrary, had the prison’s staff disregarded 
Dr. Lamiy’s diagnosis and interfered with his prescribed treatment of Martin, they 
could have exposed themselves to a claim of deliberate indifference. See Perez v. 
Fenoglio, 792 F.3d 768, 778 (7th Cir. 2015) (“Allegations that a prison official refused to 
follow the advice of a medical specialist for a non‐medical reason may at times 
constitute deliberate indifference.”). 

       Pursuing his FTCA claim from another angle, Martin next argues that a jury 
could reasonably find that the staff had negligently ignored his heart condition after Dr. 
Lamiy implanted the defibrillator. He maintains that—based on Dr. VanTassel’s 
statement that the defibrillator could be removed or turned off without threatening 
Martin’s life—he “did not need” the defibrillator, so the staff should have ordered it 
removed. But Martin furnished no expert evidence, as he must, to contradict the 
conclusions of the defendant’s expert witnesses, who opined that the decision to keep 
the defibrillator implanted and active reflected acceptable medical care. See Sterk v. 
Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir. 2014) (explaining that once the 
party moving for summary judgment “inform[s] the district court why a trial is not 
necessary,” the nonmovant must produce evidence “sufficient to establish the existence 
of an element essential to that party’s case” (internal quotation marks omitted)). Such 
rebuttal expert evidence was necessary because the defendants’ conduct is not 
“understandable without extensive technical input or so obviously substandard that 
one need not possess medical expertise to recognize the breach.” Gipson, 631 F.3d at 451 
(internal quotation marks omitted). And contrary to Martin’s assertions, Dr. VanTassel 
does not suggest that treating Martin’s heart condition with the defibrillator fell below 
the standard of care. Dr. VanTassel explains in his report that sound medical criteria 
support the decision to implant, retain, and use the defibrillator. His statement that the 

 
No. 15‐2601                                                                          Page 6 
 
defibrillator may be safely turned off suggests that doctors may reasonably provide 
alternative treatments for Martin’s condition; it does not imply that the treatment 
Martin received was inappropriate. 

       Finally, Martin argues that the district court mistakenly concluded that his Bivens 
claims are “of the same subject matter” as his FTCA claims and thus barred by 28 U.S.C. 
§ 2676. Martin asserts that his claims are not of the same subject matter because, he says, 
his FTCA claims concern solely the implantation and management of his defibrillator 
while his Bivens claims relate to the other treatments for his heart condition as well as 
the treatment of his H. pylori infection.  

       For several reasons, the district court correctly entered judgment against Martin 
on the Bivens claims. First, in his filings in the district court, Martin did not distinguish 
between the subject matter that is the basis of his FTCA claims and the conduct that 
undergirds his Bivens claim. Even in his appellate brief, he muddles any supposed 
distinction: When discussing his FTCA claims, Martin refers to the prison officials’ 
treatment of his heart condition and his H. pylori infection; he then describes his Bivens 
claims as based on the defendants’ “acts or omissions in treating his [c]ontinuing heart 
palpitations, shocks from the [defibrillator], and his gastrointestinal problem that has 
been proven to be the re‐occurrence of an H‐pylori infection” (internal quotation marks 
omitted).  

        But even if we assume that Martin’s FTCA and Bivens claims arise from different 
conduct, the Bivens claims fail anyway. Martin supplied no evidence that the members 
of the prison’s medical staff whom he sued were personally involved in the treatment 
that he objects to. See Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). Beyond that Martin 
asserts only that he preferred a different treatment; he provides no evidence that the 
treatment he did receive violated the constitution. To the contrary, as we have already 
noted, the record shows that his treatment with a defibrillator was reasonable and that 
even though he experienced two minor lapses in the treatment of his H. pylori infection, 
that treatment was still acceptable. See Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014) 
(“Disagreement between a prisoner and his doctor . . . about the proper course of 
treatment generally is insufficient, by itself, to establish an Eighth Amendment 
violation.”). 

                                                                                 AFFIRMED.